DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Argentina on December 18, 2014. It is noted, however, that applicant has not filed a certified copy of the AR 20140104761 application as required by 37 CFR 1.55.
Response to Amendment
The amendment to claims 12 and 33, submitted February 8, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 9 - 10, filed February 8, 2021, with respect to the claim of priority in view of Application 15,617642 have been fully considered and are persuasive.  The objection to the claim of priority has been withdrawn. 
Applicant’s arguments, see page 10, filed February 8, 2021, with respect to the rejection of claims 12 and 33 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 12 and 33 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 11 – 12, filed February 8, 2021, with respect to the rejection of claims 45 - 52 under 35 USC 112(a) have been fully considered and are 
Allowable Subject Matter
Claims 10, 12 – 20, 24 – 29, 33 – 41 and 43 – 52 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the clamed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.  Further, claims are allowed from reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622